Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8 October 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(l) because the all drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in section views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  MPEP 608.02 V. 
The drawings are objected to because lead lines exist with no associated reference character.  See at least figure 10.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 78.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 252.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner reminds applicant that all changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper as required by 37 C.F.R. 1.121.  As applicant has failed to do so, Examiner herewith requires a marked-up copy of any further amended drawing figures including annotations indicating the changes made.

Specification
The disclosure is objected to because reference character “100” has been used to designate portable computing device, device, portable electronic device, and near field device.
The disclosure is objected to because reference character “10” has been used to designate firearm storage receptacle, receptacle, and interior receptacle.  
The disclosure is objected to because reference character “50” has been used to designate communication network, wireless communication system or wired communication system, and communications network.  
The disclosure is objected to because reference character “18” has been used to designate both communication system and rectangular parallelepiped structure.  
The disclosure is objected to because of the following informalities: the brief description of figures 4, 5, and 10 are incorrect and should be updated to reflect that they do not show the frame.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication system to generate and transmit the notification to local authorities upon access by an authorized user in claim 1 and communication system configured to generate an alert notification in claim 4, and biometric scanning device configured to authenticate an authorized personnel based on biometric information.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 10, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The limitation of claims 1 and 4 of “a keypad capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as accessed or locked” fails to comply with the written description requirement.  The original disclosure provides that “on the keypad it would display as to what area the alert was activated”.  The original disclosure does not provide any disclosure that the keypad can display location data of surrounding firearm storage receptacles or that it can display the status of those receptacles as accessed or locked.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 6, 9-10, and 18-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 recites “[a] firearm storage receptacle in . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 20160053526) further in view of Faries (US 20070215018) and McLean (US 20170231349).
Claim 1:  Dittrich discloses a safe-unit 100 (firearm storage receptacle) to generate a notification upon opening a door 106 of said safe-unit 100 (firearm storage receptacle), the safe-unit 100 (firearm storage receptacle) comprising an enclosure 102 (housing); a biometric device or keypad; and communication components (communications system), in the form of cellular phone (mobile telephony technology), capable of generating and transmitting the notification to the owner upon the door 106 being opened by an authorized user (see fig. 1 and P. 0014, 0016-0018, 0021, 0032, and 0064).  The claimed invention is directed to the product of a firearm storage receptacle, as such, the limitation of “a communication system to generate and transmit the notification to local authorities upon access by an authorized user” is intended use of the communication system.  As the communication components (communications system) of Dittrich is capable of generating and transmitting the notification upon the door 106 being opened by an authorized user, the limitation is met.  Examiner asserts that the recitation of the intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987).
The communications system for generating an alert notification is/are interpreted under 35 U.S.C. 112(f) as mobile telephony technology, input/output connectors, RJ-11 
Dittrich does not disclose a multi-step authentication system or the keypad capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as accessed or locked.
Faries teaches a housing 502 having a code entry system 206 in the form of a keypad with a touch screen type display with corresponding processor (see P. 0037 and fig. 1 & 5).
It would have been obvious to one of ordinary skill in the art to have made the keypad of Dittrich be a touch screen type display with corresponding processor, as taught by Faries, in order to be reconfigurable for different regions and to provide greater reliability than a mechanical keypad.
McLean teaches an interaction mechanism for a secure encasement in the form of a biometric sensor in combination with a keypad (see P. 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the safe-unit 100 (firearm storage receptacle) of Dittrich with both of the biometric device and keypad, as taught by McLean, in order to have a secondary means of authenticating a user before granting access to the contents.
The biometric device and keypad together read on the multi-step authentication system.
The limitation of a keypad capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as accessed or 
Claim 16:  The combination discloses communication components (communications system) being capable of transmitting the notification (see P. 0021).  The claimed invention is directed to the product of a firearm storage receptacle, as such, the limitation of claim 1, from which claim 16 depends, of “a communication system to generate and transmit the notification to local authorities upon access by an authorized user” is a functional limitation.  While claim 16 further recites that “the notification further comprises photographs to the local authorities, and voice communication with local authorities”, the notification itself is still functional.  As the communication components (communications system) of Dittrich is capable of transmitting the notification, the limitation is met as the communication components (communications system) would be capable of transmitting photographs to and voice communication with local authorities.  It is further noted that Dittrich discloses that notifications can be sent via voice, that voice call notifications can be sent, and that a mobile phone app can access pictures/videos (see P. 0019, 0027, 0050, & 0069).
Claim 17:  The combination discloses the communication components (communications system) being configured to transmit the notification (see P. 0021).  The claimed invention is directed to the product of a firearm storage receptacle, as such, the limitation that “the communications system is further configured to alert other firearm storage receptacles, and transmit a location of the firearm storage receptacle to .

Claims 4, 6, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 20160053526) further in view of McLean (US 20170231349), Stevenson (US 20110175730), and Faries (US 20070215018).
Claim 4:  Dittrich discloses a safe-unit 100 (firearm storage receptacle) in communication with an alarm company comprising an enclosure 102 (housing) enclosing a recess configured to store a firearm, said enclosure 102 (housing) configured to fit in some wall opening, said enclosure 102 (housing) further comprising a door 106 (housing door) and a key lock cylinder 121 and/or electro-magnetic lock 133 (door locking mechanism); a biometric device (biometric recognition system comprising a biometric scanning device configured to authenticate an authorized personnel based on biometric information) or keypad; and communication components (communications system), in the form of cellular phone (mobile telephony technology), configured to generate a notification (alert notification) transmitted via a communications network upon access by an authenticated authorized personnel, wherein the communication components (communications system) contacts an alarm company upon access by the authenticated authorized personnel (door is unlocked and device sends signal to 
Dittrich does not disclose the firearm storage receptacle in communication with local authorities, the communications system contacts local authorities upon access by the authenticated authorized personnel, or a keypad capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as access or locked.
Stevenson teaches a gun safe 10 in communication with a monitoring company or police (local authorities) comprising an alarm system configured to generate a telephone call transmitted via a telephone connection upon the door 24 opening, wherein the telephone connection contacts the monitoring company or police (local authorities) upon opening (see P. 0010 & 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the safe-unit 100 (firearm storage receptacle) to be in communication with and contact police (local authorities) instead of an alarm company, as taught by Stevenson, in order to more rapidly obtain assistance as the communication would be direct instead of going through a middleman.
McLean teaches an interaction mechanism for a secure encasement in the form of a biometric sensor in combination with a keypad (see P. 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the safe-unit 100 (firearm storage receptacle) of Dittrich with both of the biometric device and keypad, as taught by 
Faries teaches a housing 502 having a code entry system 206 in the form of a keypad with a touch screen type display with corresponding processor (see P. 0037 and fig. 1 & 5).
It would have been obvious to one of ordinary skill in the art to have made the keypad of Dittrich be a touch screen type display with corresponding processor, as taught by Faries, in order to be reconfigurable for different regions and to provide greater reliability than a mechanical keypad.
The communications system for generating an alert notification is/are interpreted under 35 U.S.C. 112(f) as mobile telephony technology, input/output connectors, RJ-11 phone jack, RJ-45 Ethernet jack, USB port, telephone connection, and equivalents thereof.
The biometric scanning device for authenticating an authorized personnel based on biometric information is/are interpreted under 35 U.S.C. 112(f) as a fingerprint or thumbprint scanning device, other biometric recognition systems, systems recognizing voice print data, retinal scan data, and iris scan data, and equivalents thereof.
The limitation of a keypad capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as accessed or locked is met by any keypad which has the ability to display any image, as the touch screen type display with corresponding processor of the combination can display some image it is capable of displaying location data of surrounding firearm storage receptacles including the status of those receptacles as accessed or locked as claimed.

Claim 6:  The combination discloses the biometric information being finger prints (fingerprint data) (see P. 0036 and 0049).
Claim 9:  Dittrich discloses a camera (see P. 0018 & 0023).
Claim 10:  Dittrich discloses that the communication components (communications system) is capable of generating an alert notification including access time of the safe-unit 100 (firearm storage receptacle) as it discloses notification sent when the door was opened and that each event includes a date-time stamp (see P. 0021).  The limitation of claim 4, from which claim 10 depends, of “a communications system configured to generate an alert notification” is a functional limitation.  While claim 10 further recites that “the alert notification includes at least one of data chosen from a group”, the notification itself is still functional.  As the communication components (communications system) of Dittrich is capable of transmitting the 
Claim 19:  The combination discloses the communication components (communications system) being configured to transmit the notification (alert notification) (see P. 0021).  The limitation that “the communications system is further configured to alert other firearm storage receptacles, and transmit a location of the firearm storage receptacle to other firearm storage receptacles” is a functional limitation.  As the communication components (communications system) of Dittrich is capable of transmitting the notification (alert notification) the limitation is met as the communication components (communications system) would be capable of alerting other firearm storage receptacles and transmitting a location to other firearm storage receptacles.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (US 20160053526), McLean (US 20170231349), Stevenson (US 20110175730), and Faries (US 20070215018) as applied to claim 4 above, and further in view of Wall (US 20150284986).
Claim 18:  Dittrich discloses that notifications can be sent via voice, that voice call notifications can be sent, that a camera can capture pictures of anyone attempting to open or tampering with/touching the safe-unit 100 (firearm storage receptacle), and that a mobile phone app can access pictures/videos (see P. 0019, 0027, 0050, & 0069).

Wall teaches a gun safe 100 which communicates any authorized access attempts to a law enforcement personnel, wherein a home security system may initiate video monitoring in response to receiving contact data from safe 100, a network device 506 in communication with the gun safe 100, wherein the network device 506 streams (transmits) audio and video (photographs and voice communication) from the gun safe 100 on demand in response to a stream condition (see fig. 12 and P. 0061 & 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communications system to contact the police (local authorities) by streaming (transmitting) audio and video (photographs and voice communication), as taught by Wall, in order to provide the police (local authorities) with greater information surrounding the need for assistance.

Response to Arguments
The drawing objections in paragraphs 7-11 and 13-18 of office action dated 11 June 2021 are withdrawn in light of the amended disclosure filed 8 October 2021.
The claim objections in paragraph 20 of office action dated 11 June 2021 are withdrawn in light of the amended claims filed 8 October 2021.
The 35 U.S.C. § 112 rejections in paragraphs 24-27 of office action dated 11 June 2021 are withdrawn in light of the amended claims filed 8 October 2021.
Applicant’s arguments, see pages 11 and 12, filed 11 June 2021, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Faries (US 20070215018) and Stevenson (US 20110175730).
In response to applicant’s argument that the Replacement Drawings submitted herewith have the satisfactory reproduction characteristics, the Examiner replies that numerous lead lines are not well-defined.  Further, the lines of the drawing are not durable, clean, uniformly thick and well-defined.  The quality of the most recent figures cannot be reproduced to display the quality or structure as shown in the original figures. 
In response to applicant’s argument that the exterior casing includes the frame, the Examiner replies that the original specification provided that “the receptacle 10 is a rectangular parallelepiped structure 18 having a longitudinal axis, a rear enclosed frame 30 and front planar face 20” and that “the firearm storage invention includes an exterior casing 200 and interior receptacle 10”.  From the original disclosure it is clear that the frame is part of the receptacle which is not part of the exterior casing.  Even as amended the specification still describes that “the receptacle is a rectangular parallelepiped structure 18 having a longitudinal axis, and front planar face 20” and that “[t]he planar face 20 extends outward from the enclosed frame 30”.
In response to applicant’s argument that reference number 78 is disclosed in the specification at page 11, line 18 as originally submitted, the Examiner replies that this section was amended on 22 April 2021 to remove reference character 78.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736